Citation Nr: 1600718	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-33 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for left knee patellofemoral syndrome with degenerative joint disease (DJD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2009 to September 2009, with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee was raised during the Veteran's November 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  During the period under review, the Veteran's left knee patellofemoral syndrome with DJD has manifested symptoms that include subjective reports of buckling, giving way, wobbling, and moving of the left knee joint, and objective evidence    of mild instability.

2.  During his November 2015 Board hearing, the Veteran stated that assignment   of a separate 10 percent disability rating for left knee instability would satisfy his appeal for an initial evaluation in excess of 10 percent for left knee patellofemoral syndrome with DJD.



CONCLUSIONS OF LAW

1.  The criteria for assignment of a separate 10 percent rating for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

2.  In light of the award of a separate 10 percent rating for left knee instability, there remain no allegations of errors of fact or law for appellate consideration concerning the appeal for an initial evaluation in excess of 10 percent for left knee patellofemoral syndrome with DJD.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.202 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

By way of history, the RO granted service connection for left knee patellofemoral syndrome with DJD in a January 2012 rating decision and assigned an initial 10 percent disability rating for arthritis with painful motion under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  The Veteran filed a notice of disagreement with the assigned rating later that month, and subsequently perfected an appeal to the Board.  During his November 2015 Board hearing, the Veteran clarified that assignment of a separate, 10 percent rating for instability would fully resolve his appeal as to the disability rating assigned for his left knee.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).

The Board has reviewed all the evidence in the record.  Although the Board has  an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence of record reflects that the Veteran has reported subjective instability in his left knee, described as buckling and giving way, on multiple occasions during the period under review.  He has also reported being prescribed a left    knee brace to address pain and instability.  During his Board hearing, the Veteran testified that he began wearing the knee brace in 2010 or 2011 in order to address the knee being "wobbly" and "mov[ing] within itself."  In September 2014, a private physician stated that a functional movement screen elicited demonstrable mild instability in the Veteran's left knee.

The Board acknowledges that the Veteran's left knee has generally been shown to be stable on objective medical testing.  However, given his reports of subjective instability during the course of the appeal, as well as the September 2014 physician's finding of mild instability during a functional movement screen, the Board will resolve all doubt in the Veteran's favor and find that the evidence of record supports a separate rating of 10 percent, but no higher, for slight instability under Diagnostic Code 5257.  A rating in excess of 10 percent under Diagnostic Code 5257 is not warranted, however, as objective evidence of moderate or severe instability has not been shown by the medical evidence.  Moreover, the Veteran has explicitly stated that assignment of a separate 10 percent disability rating under Diagnostic Code 5257 would fully satisfy his appeal.

In summary, resolving reasonable doubt in the Veteran's favor, a separate 10 percent rating under Diagnostic Code 5257 is warranted for slight instability of    the left knee, based on the objective testing conducted by a private physician in September 2014 and the Veteran's subjective reports of buckling, giving way, wobbling, and moving of the left knee joint during the course of the appeal.


II.  Dismissal

Although a separate 10 percent rating for left knee instability has been awarded, the Board must still address the issue of entitlement to an initial evaluation in excess of the 10 percent rating the RO assigned for left knee patellofemoral syndrome with DJD in its January 2012 rating decision.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  As already noted, the Veteran, who is an attorney, stated during his November 2015 Board hearing that a grant of a 10 percent disability rating for instability, separate from the 10 percent rating already assigned for patellofemoral syndrome with DJD, would fully satisfy his left knee appeal.  That desired separate rating has been granted herein.  Thus, there remain no allegations of errors of fact or law for appellate consideration and the issue of entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome with DJD is dismissed.  See 38 C.F.R. § 19.26(d) (an appeal may be "resolved by a grant of the benefit(s) sought on appeal"); Cf. Hamilton, 4 Vet. App. at 544 ("where . . . the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative"); see also AB v. Brown, 6 Vet. App. 35, 39 (1993) ("The Court does not here hold that a claimant may never limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law.").



ORDER

Entitlement to a separate 10 percent rating for left knee instability is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for left knee patellofemoral syndrome with DJD is dismissed.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


